Case: 20-60985     Document: 00516261866         Page: 1     Date Filed: 03/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 31, 2022
                                  No. 20-60985
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   Cyprine Yunga Mbah,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A213 455 558


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Cyprine Yunga Mbah, a native and citizen of Cameroon, timely
   petitions for review of a decision of the Board of Immigration Appeals (BIA).
   The BIA upheld the Immigration Judge’s denial of his claims for asylum,
   withholding of removal, and relief under the Convention Against Torture


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60985     Document: 00516261866           Page: 2   Date Filed: 03/31/2022




                                    No. 20-60985


   based on a negative credibility determination. He generally argues that the
   credibility finding was not based on substantial evidence. He also offers
   argument regarding his underlying asylum claims.
          We review the Board’s decision and consider the Immigration Judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Lopez-Gomez v.
   Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). This court will not overturn a
   factual finding unless the evidence compels a contrary result. Martinez-Lopez
   v. Barr, 943 F.3d 766, 769 (5th Cir. 2019).
          We are not compelled to find that the credibility finding was
   improperly made. The record shows that inconsistencies exist internally in
   the testimony and between the testimony and the asylum application. An
   Immigration Judge may rely on “any inconsistency or omission in making an
   adverse credibility determination as long as the totality of the circumstances
   establishes that an asylum applicant is not credible.” Wang v. Holder, 569
   F.3d 531, 538 (5th Cir. 2009) (internal citation and quotation marks omitted).
   Additionally, the Immigration Judge is in the best position to assess
   demeanor and nonresponsive answers. Avelar-Oliva v. Barr, 954 F.3d 757,
   772 (5th Cir. 2020). Without credible evidence we have no basis to consider
   any of the other arguments Mbah raises regarding his asylum claims. Chun v.
   INS, 40 F.3d 76, 79 (5th Cir. 1994).
          DENIED.




                                          2